DETAILED ACTION
Applicants’ filing of August 29, 2022, in response to the action mailed June 29, 2022, is acknowledged.  It is acknowledged that applicants have elected the following.
suitable for proteomic analysis.
(i) mass spectrometry-based proteomic analysis.
(iv) a biological fluid.
an acid, an oxidizer.
step b does not comprise a detergent.
(ii) dithiothreitol (DTT).
(ii) the ultrastable enzyme is isolated from an organism of the Archaea domain.
(ii) the ultrastable enzyme is isolated from an organism of the Sulfolobales order.
protease.
80 °C.
pH 3.0.
60 minutes.
(ii) further comprising a step (c)(i) of adjusting the pH of the reaction mixture to a pH value ranging from about 4.5 to about 7.0.
(i) not further comprising a step (d) of treating the reaction mixture to remove one of more contaminants, and wherein treating the reaction mixture in step (d) comprises removing one or more contaminants from the reaction mixture by filtration or ultra-filtration.
(i) not further comprising (e) drying the reaction mixture.
(i) the mixture is injected into an analytical device for proteomic analysis after step (c).


The elected invention is directed to 
A method of preparing a biological fluid sample for mass spectrometry-based proteomic analysis, comprising:
a.	providing the biological sample comprising a protein;
b.	contacting the sample with a composition comprising an ultrastable enzyme to form a reaction mixture; and 
c.         incubating the reaction mixture for at least one second to digest or modify the at least one biopolymer present in the biological sample 
wherein steps (a) to (c) produce a prepared sample suitable for proteomic
Wherein proteomic analysis is via mass spectrometry-based proteomic analysis
Wherein the composition of step (b) comprises an acid, an oxidizer and DTT but not a detergent
Wherein the ultrastable enzyme is a protease isolated from an organism of the Archaea domain or the Sulfolobales order
Wherein step (c) is conducted at 80 °C and pH 3.0 for 60 minutes
Wherein the method results in at least 5% digestion of the protein
Wherein the method further comprises a step (c)(i) of adjusting the pH of the reaction mixture to a pH value ranging from about 4.5 to about 7.0.
Wherein the method does not comprise a step (d) of treating the reaction mixture to remove one of more contaminants, and wherein treating the reaction mixture in step (d) comprises removing one or more contaminants from the reaction mixture by filtration or ultra-filtration.
Wherein the method does not comprise a step (e) drying the reaction mixture.
Wherein the mixture is injected into the mass spectrometer after step (c)(i).

Claim History
Original claims 1- 74 were filed on April 23, 2020.  With the preliminary amendment of January 25, 2021, claims  8, 10, 14, 16-20, 22-35, 37-41, 43-46, 48-56, 59-60, 62-67, 70-72, and 73-74 were cancelled, and claims 3-5, 7, 9, 11, 13, 15, 21, 36, 42, 47, 57-58, 61, 68-69, and 72 were amended, and no claims were pending.  Claims 1 – 5, 7, 9, 11-13, 15, 21, 36, 42, 47, 57-58, 61, 68-69, and 72 are pending.  It is acknowledged that, with the instant filing of August 29, 2022, claims 6, 8, 10, 14, 16-20, 22-35, 37-41, 43-46, 48-56, 59-60, 62-67, 70-71, and 73-74 are cancelled, no claims have been amended, and no claims have been added.  Claims 1 – 5, 7, 9, 11-13, 15, 21, 36, 42, 47, 57-58, 61, 68-69, and 72 are pending.  Claims 7, 42, 61, 68, and 721 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  Claims 1 – 5, 9, 11-13, 15, 21, 36, 47, 57-58, and 69, as encompassing the elected invention, are hereby examined.
Effective Filing Date
	The effective filing date for claims 1 – 5, 9, 11-13, 15, 21, 36, 47, 57-58, 69, and 72 is October 24, 2017, the filing date of US 62/576,374.
AIA -First Inventor to File Status
Based on the effective filing date of October 24, 2017 the present application is being examined under the AIA , first to file provisions.
Claim Rejections - 35 USC § 112-Second Paragraph or (b)
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Regarding the term ‘ultrastable’ in claims 1 and 11-13, the following comments are made.  For purposes of examination, it is assumed that said term means ‘an enzyme or protein that exhibits activity at temperatures greater than about 60°C and/or at pH values less than about 5.5.’ (specification [0061])

Claims 1 – 5, 9, 11-13, 15, 21, 36, 47, 57-58, 69, and 72 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention for the following reasons.
For claim 1, the phrase “suitable for proteomic, glycomic, glycoproteomic analysis” renders the claim indefinite.  The discussion of said phrase by the specification is only exemplary [0055][00150].  The skilled artisan would not know the metes and bounds of the ‘suitable’, recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase means the protein, glycomes, and/or glycoprotein has been cleaved to fragments.
For claim 2, the phrase “mass spectrometry-based proteomic, glycomic, glycoproteomic, lipomic, amino acid, enzymatic, or immunochemical analysis.” renders the claim indefinite.  It is unclear whether said phrase means (i) all of glycomic, glycoproteomic, lipomic, amino acid, enzymatic, or immunochemical analysis are via mass spectrometry or (ii) only some of glycomic, glycoproteomic, lipomic, amino acid, enzymatic, or immunochemical analysis are via mass spectrometry.  The skilled artisan would not know the metes and bounds of the recited invention.  For purposes of examination, it is assumed that said phrase means that proteomic, glycomic, glycoproteomic, lipomic, and amino acid analysis are via mass spectrometry and enzymatic and immunochemical analysis are via standard, biochemical analysis. 
Claim 3 recites the broad limitation ‘a tissue’, and the claim also recites ‘a plant tissue’ which is the narrower statement of the range/limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired (MPEP § 2173.05(c)).  In the present instance, claim 3 is considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3 recites the broad limitation ‘a biological fluid’, and the claim also recites ‘a plant fluid’ which is the narrower statement of the range/limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired (MPEP § 2173.05(c)).  In the present instance, claim 3 is considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 3 recites the broad limitation ‘an environmental sample’, and the claim also recites ‘a cell lysate, … a biological fluid, a plant tissue, a plant fluid, a food product’ which are the narrower statements of the range/limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired (MPEP § 2173.05(c)).  In the present instance, claim 3 is considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 recites the broad limitation ‘surfactant’, and the claim also recites ‘detergent’ which is the narrower statement of the range/limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired (MPEP § 2173.05(c)).  In the present instance, claim 4 is considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 recites the broad limitation ‘a reactive … chemical component’, and the claim also recites ‘ an acid, an oxidizer, … an additive for biopolymer digestion’ which are the narrower statements of the range/limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired (MPEP § 2173.05(c)).  In the present instance, claim 4 is considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim 4 recites the broad limitation ‘chaotropic chemical component’, and the claim also recites ‘a detergent’ which is the narrower statement of the range/limitation.  A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired (MPEP § 2173.05(c)).  In the present instance, claim 4 is considered indefinite because there is a question or doubt as to whether the feature introduced by the narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
For claim 11, the phrase “isolated from an organism of the Archaea domain” renders the claim indefinite.  It is unclear whether said phrase means (i) only naturally occurring proteins isolated from Archaea (the plain meaning) or (ii) encompasses recombinant proteins having the sequence of naturally occurring Archaea proteins.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase encompasses naturally occurring proteins isolated from Archaea and recombinant proteins having the sequence of naturally occurring Archaea proteins.
For claim 12, the phrase “isolated from an organism of the Sulfolobales order” renders the claim indefinite.  It is unclear whether said phrase means (i) only naturally occurring proteins isolated from Sulfolobales (the plain meaning) or (ii) encompasses recombinant proteins having the sequence of naturally occurring Sulfolobales proteins.  The skilled artisan would not know the metes and bounds of the recited invention.  Taking the broadest reasonable interpretation, for purposes of examination, it is assumed that said phrase encompasses naturally occurring proteins isolated from Archaea and recombinant proteins having the sequence of naturally occurring Sulfolobales proteins.
	Claims dependent from the claims rejected above are also indefinite for the reasons stated above.  Any subsequent rejection, based on clarification of the above phrases and terms, will not be considered a new ground for rejection.

Claim Rejections - Improper Markush Grouping
 Claims 1 – 5, 9, 11-13, 15, 21, 36, 47, 57-58, and 69 are rejected under the judicially approved “improper Markush grouping” doctrine.  
Claims 1-2, 4, 9, and 13 are rejected on the judicially-created basis that each encompasses an improper Markush grouping of alternatives.  
MPEP 2117(II) states; ‘A Markush claim contains an "improper Markush grouping" if either: (1) the members of the Markush group do not share a "single structural similarity" or (2) the members do not share a common use’. MPEP 2117(II)(A)(B) requires that said structural similarity be ‘mainly responsible for their function in the claimed invention’ and that the ‘common use2 flows from said substantial structural feature’.

MPEP 803.02 (III) states the following. 
III. ELECTION OF SPECIES PRACTICE FOR MARKUSH CLAIMSA. Overview
Markush claims recite a plurality of alternatively usable substances or members. In most cases, a recitation by enumeration is used because there is no appropriate or true generic language. A Markush claim may include independent and distinct inventions. This is true where two or more of the members are so unrelated and diverse that a prior art reference anticipating the claim with respect to one of the members would not render the claim obvious under 35 U.S.C. 103 with respect to the other member(s). 

MPEP 803.02(I)(II) states the following.
When examining a Markush claim, the examiner may generally choose to require a provisional election of species from among patentably indistinct species or patentably indistinct groups of species.

If the Markush claim is not allowable, the provisional election will be given effect and examination will be limited to the Markush claim and claims to the elected species, with claims drawn to species patentably distinct from the elected species held withdrawn from further consideration….. The Markush claim would then be examined fully with respect to the elected species and any species considered to be clearly unpatentable over the elected species. (i.e., obvious over the elected species)

MPEP 706.03(y)(II)(A) states the following.
II. DETERMINE WHETHER MARKUSH GROUPING IS PROPER
A Markush claim may be rejected under judicially approved “improper Markush grouping” principles when the claim contains an improper grouping of alternatively useable members. A Markush claim contains an “improper Markush grouping” if either: (1) the members of the Markush group do not share a “single structural similarity” or (2) the members do not share a common use. Supplementary Guidelines at 7166 (citing In re Harnisch, 631 F.2d 716, 721-22, 206 USPQ 300, 305 (CCPA 1980)).

Also see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. §112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162 (Feb. 9, 2011; p7166, section 4, ¶2) which states: “…a Markush claim may be rejected under the judicially approved ‘improper Markush grouping’ doctrine when the claim contains an improper grouping of alternatively useable species”.  

Thus, a Markush claim comprising members that do not share an inventive core structure mainly responsible for the common, inventive function in the claimed invention are improper. 
In the instant case, all encompassed methods for proteomic, glycomic, glycoproteomic analysis do not all share the same steps of using specific enzymes or  a common, specific result, for analysis of one type of biopolymer, that flows from shared, specific steps.  
In the instant case, all encompassed additives of claim 4 do not all share a common, and distinctive core structural element and a common and a specific function that flows from said 


distinctive core structure, wherein said distinctive core structure is mainly responsible for the common, inventive function in the claimed invention (MPEP 706.03(y)(II)(A)). 
In the instant case, all encompassed additives of claim 9 do not all share a common, and distinctive core structural element and a common and a specific function that flows from said distinctive core structure, wherein said distinctive core structure is mainly responsible for the common, inventive function in the claimed invention (MPEP 706.03(y)(II)(A)). 
In the instant case, all encompassed enzymes of claim 13 do not all share a common, and distinctive core structural element and a common and a specific function that flows from said distinctive core structure, wherein said distinctive core structure is mainly responsible for the common, inventive function in the claimed invention (MPEP 706.03(y)(II)(A)). 
It is noted that the restriction/election requirement of June 29, 2022 stated:
“If the elected species is encompassed by a recited proper Markush group, applicants are requested to identify all members of the proper Markush group. In addition, applicants are requested to identify the common, inventive core structure shared by said members and the common, specific function that flows from said core structure. MPEP 803.02, 808.01(a)”  

However, since applicants did not so identify a proper Markush grouping comprising the elected methods, steps, enzymes, or additives and no generic claim is currently allowable, any additional species are restricted.
In response to this rejection, applicants are required to either (i) present a sufficient showing that the species recited in the alternative of the claims, in fact, share a single, specific structural element  and a common use that flows from the shared single, specific structural element, (ii) amend the claims to recite only individual species or grouping of species that share a single, specific structural element  and a common use that flows from the shared single, specific structural element, or (iii) present a sufficient showing, or assert on the record, that the species recited in the alternative of the claims are obvious over each other.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 9, 13, 15, 21, 36, 47, 57-58, and 69, are rejected under 35 U.S.C. 102(a1) as being unpatentable over Cramer et al, 2004 (WO2004097427), as evidenced by Chen et al, 2009.  Cramer teaches a method for the preparation of a polypeptide sample for mass spectrometric analysis.  Said method comprises the steps of subjecting a cell lysate comprising the polypeptide with the oxidation reagent performic acid and site-specific proteolysis to yield proteolytic peptide fragments suitable for mass spectrometry analysis (p7, claims 1, 3, 58 ).  Cramer teaches the use of trypsin as the protease (figures 4-5)3 and storage of the preparation (p65, line 24).  The methods of Cramer, optionally, includes the presence of iodoacetamide (p59, line 21) and/or DTT (claim 31).  Therefore, claims 1-5, 9, 13, 15, 21, 36, 47, 57-58, and 69, are rejected under 35 U.S.C. 102(a1) as being unpatentable over Cramer et al, 2004 (WO2004097427), as evidenced by Chen et al, 2009.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 5, 9, 11-13, 15, 21, 36, 47, 57-58, and 69 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cramer et al, 2004 (WO2004097427) in view of Tang et al, 2004.  The teachings The teachings of Cramer are described above.  Cramer does not teach use of a protease from  Sulfolobus solfataricus.  Tang et al, 2004 provides a synopsis of the protease isolated from the extremophile S. solfataricus, Thermopsin.  Said protease has stability at low pH and high temperature (p226 ¶5).  It would have been obvious to a person of ordinary skill in the art to use the S. solfataricus protease of Tang at acidic pH and elevated temperature, in the method of Cramer.  Motivation to do so is provided by the desire to inactivate proteases endogenous to the cell lysate, while the S. solfataricus protease remains active. The expectation of success is high, as the S. solfataricus protease was well known in the art (Tang et al, 2004 and refs therein). Therefore, claims 1 – 5, 9, 11-13, 15, 21, 36, 47, 57-58, and 69 are rejected under 35 U.S.C. 103(a) as being unpatentable over Cramer et al, 2004 (WO2004097427)  in view of Tang et al, 2004.  It is noted that the instant rejection is supported, at least, by rationales (a)-(d), (f), and (g) derived from KSR International vs Teleflex Inc (MPEP 2141(III)).
Claim Rejections - 35 USC § 112-First Paragraph
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Enablement
No claims are rejected under 35 U.S.C. 112, first paragraph/enablement.  The following comments are made.  
The claims have been examined as far as the elected invention.  It is the examiner’s position that protease cleavage of proteins to prepare for proteomic analysis, including mass spectrometry were known in the art. It is also the examiner’s position that ‘ultrastable’ proteases which, ‘exhibits activity at temperatures greater than about 60°C and/or at pH values less than about 5.5’ were also known in the art.  Thus, based on the prior art, the skilled artisan would be enabled to practice the recited methods. 
Written Description
No claims are rejected under 35 U.S.C. 112, first paragraph/written description.  The following comments are made.  
The claims have been examined as far as the elected invention.  Protease cleavage of proteins to prepare for proteomic analysis, including mass spectrometry were known in the art. MPEP 2164(I)(B)(II)(2) states the following.
Information which is well known in the art need not be described in detail in the specification. See, e.g., Hybritech, Inc. v. Monoclonal Antibodies, Inc., 802 F.2d 1367, 1379-80, 231 USPQ 81, 90 (Fed. Cir. 1986). However, sufficient information must be provided to show that the inventor had possession of the invention as claimed.

It is the examiner’s position, such methods are sufficiently described by the prior art.
Allowable Subject Matter
No claims are allowable.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        
	
	
	
	 


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As stated above, applicants have elected methods further comprising the steps of (c)(i) and (c)(ii); therefore, claim 72 is not encompassed by the elected invention. 
        2 That is, inventive use.
        3 As evidenced by Chen, trypsin is active at pH 4 (p3524 ¶3).